Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Joseph Michael Weeks, Appellant                       Appeal from the 217th District Court of
                                                      Angelina County, Texas (Tr. Ct. No. CR-
No. 06-12-00110-CR         v.                         30250). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we modify the trial court’s judgment to provide that Counts II and
III were third degree felony counts of injury to a child. We set aside the trial court’s sentences
on Counts II and III and remand to the trial court for further proceeding consistent with this
opinion. As modified, the judgment of the trial court is affirmed.
       We further order that all costs of this appeal be taxed one-third against the appellant and
two-thirds against the appellee.



                                                       RENDERED FEBRUARY 14, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk